Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of 03/18/22 was received and considered.
	Claims 1-12 are pending.

Response to Arguments
In view of Applicant’s arguments and amendments, filed 03/18/22, with respect to the rejection of claims 1-8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC 103 in view of O’Toole Jr. US 7,367,063, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al., US 2017/0011210 and further in view of O’Toole Jr. US 7,367,063.
Regarding claim 1, Cheong discloses an information processing system comprising: 
a first authentication unit that authenticates a user by a first method ; 
a first providing unit that provides a first service to the user authenticated by the first authentication unit; a second authentication unit that authenticates a user by a second method; and a second providing unit that provides a second service to the user authenticated by the second authentication unit and also provides a service to the user authenticated by the first authentication unit in a case where the first method satisfies a condition determined according to the second method (paragraph 0661: the electronic device may perform the user authentication through a first and second authentication process. In identifying the user based on the bio information, the electronic device may include one or more of the user's context information, personal information, or user's activity information in doing calculation. The user authentication operation may further include an operation of recognizing one or more of iris, fingerprint, voice pattern, face, sole pattern, palm pattern, and hand vein information through a second authentication means, such as an optical sensor, image sensor, or fingerprint sensor. For example, upon registering the user's bio information or user activity information or personal information, the electronic device may authenticate and then register the user by performing the recognition operation. This may be done so to maintain security in recording sensitive user information.). 
Cheong lacks or does not expressly disclose wherein in the second service, which is different from the first service.  
However, O’Toole discloses wherein in the second service, which is different from the first service (abstract, second login and Fig. 1, second login provides access to the peripheral devices).
It would have been obvious  to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cheong with O’Toole to include a second service, which is different from the first service, in order to authenticate components of the computerized device, as taught by O’Toole, abstract.   
Regarding claim 2, Cheong, as modified above, further discloses the information processing system according to claim 1, wherein the condition is satisfied in a case where a security level of the first method is equal to or higher than a security level of the second method (0661: if the user is difficult to determine, doubtful as a non-permitted user, or a function requiring a higher security level is determined to be driven when recognizing the bio information and user activity information, the electronic device may further perform the additional authentication operation using the second authentication means). Regarding claim 3, Cheong, as modified above, further discloses the information processing system according to claim 1, wherein the condition is satisfied in a case where a specific authentication method is added to the first method (0661: The user authentication operation may further include an operation of recognizing one or more of iris, fingerprint, voice pattern, face, sole pattern, palm pattern, and hand vein information through a second authentication means, such as an optical sensor, image sensor, or fingerprint sensor. For example, upon registering the user's bio information or user activity information or personal information, the electronic device may authenticate and then register the user by performing the recognition operation. This may be done so to maintain security in recording sensitive user information.). Regarding claim 4, Cheong, as modified above, further discloses the information processing system according to claim 1, further comprising: a processing unit that performs processing of associating user identification information in the first method with user identification information in the second method in a case where the condition is satisfied (0661: In identifying the user based on the bio information, the electronic device may include one or more of the user's context information, personal information, or user's activity information in doing calculation.). Regarding claim 5, Cheong, as modified above, further discloses the information processing system according to claim 2, further comprising: a processing unit that performs processing of associating user identification information in the first method with user identification information in the second method in a case where the condition is satisfied (0661: The user authentication operation may further include an operation of recognizing one or more of iris, fingerprint, voice pattern, face, sole pattern, palm pattern, and hand vein information through a second authentication means, such as an optical sensor, image sensor, or fingerprint sensor. For example, upon registering the user's bio information or user activity information or personal information, the electronic device may authenticate and then register the user by performing the recognition operation.). Regarding claim 6, Cheong, as modified above, further discloses the information processing system according to claim 3, further comprising: a processing unit that performs processing of associating user identification information in the first method with user identification information in the second method in a case where the condition is satisfied   (0661: The user authentication operation may further include an operation of recognizing one or more of iris, fingerprint, voice pattern, face, sole pattern, palm pattern, and hand vein information through a second authentication means, such as an optical sensor, image sensor, or fingerprint sensor. For example, upon registering the user's bio information or user activity information or personal information, the electronic device may authenticate and then register the user by performing the recognition operation.).As per claims 7 and 8, this is an apparatus and computer readable medium version of the claimed system discussed above in claims 1-6 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Regarding claim 10, Cheong, lacks or does not expressly disclose wherein the first authentication unit displays a first login screen for authenticating the user by the first method, wherein the second authentication unit displays a second login screen for authenticating the user by the first method or the second method.   However, O’Toole teaches wherein the first authentication unit displays a first login screen for authenticating the user by the first method, wherein the second authentication unit displays a second login screen for authenticating the user by the first method or the second method (abstract, The controller provides a first login query to a user for a password.  The controller displays a warning screen that …the user can decide whether to risk continuing through the second-level login procedure, depending upon the information contained within the warning screen.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cheong with O’Toole to include a second login screen for authenticating the user by the first or the second method in order to authenticate a two-level login procedure for the computerized device, as taught by O’Toole, abstract.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al., US 2017/0011210, in view of O’Toole Jr. US 7,367,063, and further in view of Cam-Winget et. US 2008/0034207.

Regarding claim 12, Cheong lacks or does not expressly disclose selecting a specific authentication method.  However, Cam-Winget discloses wherein the condition is satisfied in a case where a specific authentication method is added to the first method, wherein the specific authentication method is selected in a cooperation policy for performing authentication cooperation of the first method, wherein the cooperation policy ensures minimum safety for the service (paragraph 0012: a client utility automatically selects the appropriate authentication method based on the user credentials of the client, minimum security requirements based on the type of network (wired, wireless, dial-up etc.), and based on policies set by the network administrator.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cheong with Cam-Winget to select an authentication method in order to select and appropriate authentication method as based on the user credentials, as taught by Cam-Winget, 0012.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0102559 to Yoshida teaches in the case where the two or more authentication methods include a first authentication method and a second authentication method whose security level is higher than that of the first authentication method, and the determination section 1132 has determined that the position indicated by the position information is included in any of the one or more regions, the authentication method deciding section 1133 selects the first authentication method among the two or more authentication methods. [0082]
US 2010/0085152 to Fukuda et al. teaches after a regular user performs the biometrical authentication at the first step, the latest vital information obtained at the first step is transmitted after the second step. Therefore, the authentication at the day is executed by the latest vital information of the user. As compared with the personal authentication using only the vital information that is registered in advance, without increasing the error rate for refusing the identified person, an error rate for allowing a non -identified person is greatly reduced and the authentication accuracy is improved. With the multi-step authentication system for the shift to area at a higher security level via the multi-step authentication for the in/out-mode, the authentication accuracy after the second step is automatically improved. [0073]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434